1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     SABER SHEHADEH
6

7

8                                UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:16-cr-038 MCE
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                          ORDER TO CONTINUE SENTENCING
13
                                                       HEARING AND MODIFY PRE-SENTENCE
14   vs.                                               REPORT DEADLINES

15   SABER SHEHADEH,
16                                                     Court:      Hon. Morrison C. England, Jr.
                   Defendant.
17                                                     Date:       May 2, 2019
                                                       Time:       10:00 a.m.
18

19

20

21

22

23          The parties to this action, Plaintiff United States of America by and through Assistant

24   U.S. Attorney Christopher Hales and Attorney Todd D. Leras on behalf of Defendant Saber
25
     Shehadeh, submit this request to continue the date presently set for Judgment and Sentencing in
26
     the above-referenced matter from March 14, 2019 to May 2, 2019.
27
            This matter proceeded to jury trial in May 2018. The jury returned guilty verdicts as to
28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
1    Counts 1-3 and the Court initially set the matter for sentencing on September 6, 2018. The
2
     parties thereafter continued the matter by stipulation to December 13, 2018.
3
            The Court later continued the matter on its own motion (Docket Entry Number 403) to
4
     January 10, 2019, directing the parties to coordinate with the probation officer to ensure that she
5

6    is available for any continued hearing date. The parties consulted with the probation officer and

7    re-set the sentencing date for March 14, 2019, including a modification of the disclosure
8
     schedule.
9
            The probation officer filed the draft pre-sentence investigation report on March 1, 2019,
10
     approximately one month late than the date set out in the disclosure schedule corresponding to
11

12   the March 14 sentencing date. Based on late disclosure of the draft pre-sentence report, the

13   parties are requesting to re-set the sentencing to May 2, 2019, and to modify all other disclosure
14
     dates other than the draft pre-sentence investigation report disclosure date.
15
            The assigned probation officer conferred with the courtroom deputy to select the May 2nd
16
     sentencing date. Both parties are available on that date. A modification of the disclosure
17

18   schedule is necessary to allow sufficient time for the parties to file appropriate responses. All

19   proposed dates have been agreed to by the parties as well as the assigned probation officer.
20
            It is therefore requested that the Court modify its previously-set pre-sentence PSR
21
     disclosure schedule as follows:
22
            1. Informal Objections to Draft PSR: March 28, 2019;
23

24          2. Final PSR Date: April 11, 2019;

25          3. Motion for Correction Date: April 18, 2019; and
26
            4. Reply Date: April 25, 2019
27
            This request follows a finding of guilt following a jury trial so an exclusion of time
28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
1    pursuant to the Speedy Trial Act is not required. Assistant U.S. Attorney Christopher Hales has
2
     reviewed this proposed order and authorized Todd D. Leras via email to sign it on his behalf.
3
     DATED: March 11, 2019
4                                                   By     /s/ Todd D. Leras for
                                                                  CHRISTOPHER HALES
5
                                                                  Assistant United States Attorney
6
     DATED: March 11, 2019                          By     /s/ Todd D. Leras
7                                                                 TODD D. LERAS
                                                                  Attorney for Defendant
8
                                                                  SABER SHEHADEH
9

10                                                 ORDER
11
                The Judgment and Sentencing Hearing in this matter is continued to May 2, 2019, at
12
     10:00 a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the
13
     parties.
14

15              IT IS SO ORDERED.

16   Dated: March 13, 2019
17

18

19

20

21

22

23

24

25

26

27

28
     ORDER CONTINUING
     SENTENCING HEARING AND
     MODIFYING PSR SCHEDULE
